In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-19-00004-CV
               ___________________________

SIANA OIL & GAS CO., LLC AND TOM M. RAGSDALE, Appellants

                              V.

                  FROST BANK, Appellee




            On Appeal from the 236th District Court
                    Tarrant County, Texas
                Trial Court No. 236-300068-18


            Before Bassel, Womack, and Wallach, JJ.
              Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellants Siana Oil & Gas Co., LLC and Tom M. Ragsdale filed a notice of

appeal on January 4, 2019. By letter dated January 28, 2019, we requested that

Appellants pay the filing fee and file the docketing statement by February 7, 2019.

Appellants did not pay the filing fee until February 12, 2019, and did not file a

docketing statement until March 4, 2019.

       In a letter dated March 6, 2019, we gave notice to the parties that we would

refer this case to mediation unless a party filed a written objection by March 18, 2019,

and we requested the parties to notify this court of their choice of mediator by

March 18, 2019. No party filed an objection. On March 18, 2019, the parties notified

us of their choice of mediator. By order dated March 28, 2019, we referred the case

to mediation and abated the appeal pending the mediation, which was to be

completed by April 19, 2019. No party filed any objections to this order. On

April 10, 2019, the mediator notified us that the parties did not reach a settlement

because Appellants refused to participate.        By order dated April 18, 2019, we

reinstated this appeal and set the filing deadlines for the record.

       Appellants’ brief was initially due July 1, 2019, but they did not file a brief by

this date. In a letter dated July 17, 2019, we warned Appellants that this appeal may

be dismissed for want of prosecution unless they filed a brief on or before July 29,

2019, along with a motion reasonably explaining the failure to file a brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1). Rather than file a brief on

                                             2
July 29, 2019, Appellants filed a letter requesting an unspecified amount of time for an

extension because they were seeking replacement counsel. On August 15, 2019, we

warned Appellants that this appeal may be dismissed unless another licensed attorney

filed a notice of appearance on or before August 26, 2019. See Tex. R. App. P.

42.3(b), (c). Appellants have not filed a brief nor have they had a licensed attorney file

a notice of appearance.

       On September 4, 2019, Appellee Frost Bank filed a motion to dismiss and

requested attorney’s fees pursuant to Texas Rule of Appellate Procedure 45. See Tex.

R. App. P. 45. Appellants have filed no response to Appellee’s motion.

       Accordingly, we grant Appellee’s motion and dismiss the appeal for want of

prosecution, and we deny Appellee’s request for attorney’s fees. See Tex. R. App. P.

38.8(a)(1), 42.3(b), 43.2(f), 45.

                                                       Per Curiam

Delivered: October 17, 2019




                                            3